UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number:000-26099 FARMERS & MERCHANTS BANCORP (Exact name of registrant as specified in its charter) Delaware 94-3327828 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 111 W. Pine Street, Lodi, California (Address of principal Executive offices) (Zip Code) Registrant's telephone number, including area code (209) 367-2300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T Number of shares of common stock of the registrant:Par value $0.01, authorized 20,000,000 shares; issued and outstanding 780,944 as of April 30, 2010. FARMERS & MERCHANTS BANCORP FORM 10-Q TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page Item1- Financial Statements Consolidated Balance Sheets (Unaudited) as of March 31, 2010, December 31, 2009 and March 31, 2009. 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2010 and 2009. 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2010 and 2009. 5 Consolidated Statements of Changes in Shareholders' Equity (Unaudited) for the Three Months Ended March 31, 2010 and 2009. 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2010 and 2009. 7 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 - Controls and Procedures 32 PART II. - OTHER INFORMATION Item 1 - Legal Proceedings 33 Item 1A – Risk Factors 33 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 - Defaults Upon Senior Securities 33 Item 4 – (Removed and Reserved)
